Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on February 24, 2022 has been entered.  No new matter has been entered.	 

Response to Arguments/Amendments
The specification has been amended to insert sequence identifiers for the sequences disclosed in Figures 4-7.  Therefore, the objection to the Drawings has been withdrawn.  

Applicant’s arguments, see page 6 under Section B, filed February 24, 2022, with respect to claims 22-24 have been fully considered and are persuasive.  The objection of claims 22-24 has been withdrawn. 

Applicant’s arguments, see page 6 under Section C (1), (2), and (3), filed February 24, 2022, with respect to claims 25-26, 27, and 34 have been fully considered and are persuasive.  The rejections of claims 25-26, 27, and 34 under 35 U.S.C. 112(b) have been withdrawn. 

Applicant’s arguments, see page 7 under Section D (1) and (2), filed February 24, 2022, with respect to claims 22-23, 25-27, 30-31 and 34 have been fully considered and are persuasive.  The rejections of claims 22-23, 25-27, 30-31 and 34 under 35 U.S.C. 102(a)(1) or 102(a)(2) have been withdrawn. 

Applicant’s arguments, see page 8 under Section E, filed February 24, 2022, with respect to claims 22-23, 25-27, 30-31 and 34 have been fully considered and are persuasive.  The rejection of claims 22-23, 25-27, 30-31 and 34 under 35 U.S.C. 103 has been withdrawn.

Election/Restrictions
Claim 22 is allowable. The restriction requirement among Invention I-III and the election of species requirement, as set forth in the Office action mailed on June 8, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 8, 2021 is partially withdrawn.  Claims 28-29 and 32-33, directed to non-elected species, and claim 36, directed a process of using the allowable product (Invention III), are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 35, directed to a plurality of sequences (Invention II) remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elie Gendloff on April 20, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Amend the claims as follow: 
Cancel claim 35.

Allowable Subject Matter
Claims 22-23, 25-26, 28-34, and 36 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The prior art discloses recombinant host cells, such as S. cerevisiae, transformed with codon-optimized PsiD, PsiH, PsiK, and PsiM genes, wherein the cell produces psilocybin (see Protzko – cited previously on form PTO-892 and Mojzita -cited previously on form PTO-892).  The prior art also discloses cDNAs of PsiD, PsiH, PsiK, and PsiM genes of the P. cubensis psilocybin biosynthesis pathway and their expression in E. coli and A. niger (see Fricke – form PTO-1449 and Hoefgen – cited previously on form PTO-892) and expression of codon-optimized genes in S. cerevisiae (see Lanza – form PTO-1449). However, the prior art does not teach the specific codon-optimized nucleic acid sequences of SEQ ID NO:1-13 as required by claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652